Citation Nr: 1422194	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-09 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for bilateral kidney cysts, to include as due to exposure to water at Camp Lejeune.

2.  Entitlement to service connection for benign scrotal cysts, claimed as groin cysts, to include as due to exposure to water at Camp Lejeune.

3.  Entitlement to service connection for a skin condition manifested on scalp with unusual hair loss pattern, to include as due to exposure to water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from April 1962 to October 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In September 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The appeal is REMANDED to the RO in Louisville, Kentucky.  VA will notify the appellant if further action is required.


REMAND

In regard to the Veteran's claims for entitlement to service connection for bilateral kidney cysts and entitlement to service connection for a benign scrotal cyst, claimed as groin cysts, the Veteran has been diagnosed with cysts.  See September 2005, March 2007 VA treatment records.  The Veteran also asserts that he has a skin disorder manifested by an unusual hair loss pattern.  As a lay person, the Veteran is competent to report that he has skin symptoms.  The Veteran asserts that they were caused by his exposure to contaminated water at Camp Lejeune.  The Veteran's service personnel records reflect that he was stationed at Camp Lejeune from January to October 1966.  

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id., at p. 6.

The Board notes that since the Veteran's claim was initially adjudicated by the RO in 2010, VA has promulgated guidelines for handling claims based on exposure to contaminated drinking water at Camp Lejeune and directed that all claims are to be handled at the Louisville Regional Office.  See VBA Fast Letter 11-03.  The record reflects that the RO in White River Junction, Vermont, adjudicated the claim.  As the present case has not been considered in light of the new guidelines, additional development is necessary.

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran submitted an information document indicating that trichloroethylene may cause kidney damage and skin rashes.  As the Veteran was stationed at Camp Lejeune between 1957 and 1987, and the information submitted by the Veteran indicates the cysts and claimed skin problem may be related to exposure to contaminated water, the Board finds that a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should follow all current development procedures for the development of the claim in light of the contention that the Veteran's claimed bilateral kidney cysts, benign scrotal cysts and a skin condition manifested on the scalp with unusual hair loss pattern, are due to contaminated drinking water at Camp Lejeune, to include but not limited to VA Fast Letter 11-03 (revised January 28, 2013).

2.  Then, schedule the Veteran for appropriate VA examination to determine the following:

(a)  Identify all skin conditions present, to include a skin condition manifested on the scalp with unusual hair loss pattern.

(b)  If the Veteran is diagnosed with a skin condition, provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that any skin condition identified is caused by or etiologically related to active duty service, including exposure to contaminated water at Camp Lejeune.

Forward the claims file to the examiner for review.  A copy of VBA Training Letter 11-03 (Revised) and Appendices A through D should be provided to the examiner.  The VA clinician is requested to provide a thorough rationale for any opinion provided. The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  After completion of step 1, schedule the Veteran for a VA examination to determine whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's bilateral kidney cysts and/or benign scrotal cysts are caused by or etiologically related to active duty service, including exposure to contaminated water at Camp Lejeune.

Forward the claims file to the examiner for review.  A copy of VBA Training Letter 11-03 (Revised) and Appendices A through D should be provided to the examiner.  

The VA clinician is requested to provide a thorough rationale for any opinion provided. The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for bilateral kidney cysts, benign scrotal cysts and a skin condition manifested on the scalp with unusual hair loss pattern.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


